Mr. Justice Moore
delivered the opinion of the court.
This is a motion to dismiss an appeal based on the ground that the transcript does not contain all the testimony given at the trial.
1, 2. The record before us includes certified copies of the notice of appeal, the undertaking therefor, and the decree that was given, thereby -conferring upon this court jurisdiction of the cause. "Whether or not sufficient testimony has been included in the transcript to authorize a review of the decree cannot be determined in this primary proceeding.
The motion to dismiss appeal is therefore denied.
Motion Denied.